Citation Nr: 1141854	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-19 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 Regional Office (RO) in Cleveland, Ohio rating decision that granted entitlement to service connection for PTSD and assigned a 10 percent rating, effective from April 6, 2006.

Following the April 2007 rating decision, a subsequent May 2008 statement of the case (SOC) increased the rating to 30 percent, effective from April 6, 2006.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as nightmares, flashbacks, trouble sleeping, anxiety, depression, irritability, difficulty socializing, problems controlling anger, concentration problems, and thoughts of suicide and death without plan or intent, but without obsessional rituals or thought-processes, inappropriate speech, near continuous panic or depression affecting the ability to function, impaired impulse control resulting in unprovoked irritability with periods of violence, spatial disorientation, neglect for personal appearance or hygiene, or an inability to establish and maintain effective relationships.

2.  The Veteran's PTSD disability does not present an exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in June 2006 and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has denied treatment with VA for his psychiatric problems.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  In that regard, the Board notes that the Veteran has provided certain treatment and evaluation documents from the Vet Center, but did not provide the RO with authorization to obtain any additional documents.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in October 2006 and April 2010.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

As discussed above, an April 2007 rating decision granted service connection for PTSD and assigned the Veteran an initial compensable rating of 10 percent and a subsequent May 2008 SOC increased the rating to 30 percent, effective from the date the Veteran filed his claim.  The Veteran claims the 30 percent rating does not accurately depict the severity of his current condition.  

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 50 percent, but no more, for all relevant time periods.  See 38 C.F.R. § 4.7.

As noted above, the Veteran has a 30 percent rating for his service-connected PTSD, effective the date of claim receipt.  The Veteran's service treatment records indicate no complaints, treatment, or diagnoses of PTSD or psychiatric condition.  

In support of his claim, the Veteran provided a February 2006 private psychiatric evaluation.  (The Board notes that the evaluation is dated February 2005, but in the body of the text clearly indicates that the evaluation occurred in February 2006.)  The Veteran reported that he had been wounded in combat in Vietnam and had been employed for the previous 20 years as an office manager for the State of Illinois, Department of Employment and Security.  The Veteran reported current sleep disturbances and the feeling that his life was "going down the toilet."  He reported some days with depressed mood or feeling "blah" and that he had very few interests about which he was enthusiastic, although his energy level was high.  He noted insomnia and denied concentration problems or suicidal or homicidal ideation or plans.  The Veteran also denied delusions or hallucinations.  He reported nightmares and hallucinations, each occurring about once or twice per month.  The Veteran noted avoidance behavior, difficulty interacting with others, hyperarousal, and hypervigilence.  On examination, the Veteran was appropriately dressed; was reserved, cooperative, and polite; exhibited a dysphoric mood and blunted affect; his speech was normal in tone and appropriate and thought processes were coherent without evidence of circumstantiality or tangentiality; he was fully oriented with intact memory; and insight and judgment were fair to good.  The examiner diagnosed PTSD and depressive disorder not otherwise specified and assigned a GAF score of 55.

Also of record is an undated evaluation by a licensed clinical social worker at the Vet Center.  The Veteran indicated that he was divorced, but had frequent contact with his two children.  The Veteran reported nightmares and otherwise discussed his feelings in the immediate aftermath of his multiple traumatic experiences during combat operations in Vietnam.  On examination, the Veteran was professionally dressed, cooperative, and fully oriented.  He had intact memory, appropriate affect, and good judgment.  He reported tension related to skepticism about VA's service delivery and difficulty interacting with others.  He felt lonely even when in a group.  He denied involvement in social activities and reported hypervigilence, irritability, restlessness, and sleep problems.  He also indicated frequent intrusive thoughts.  The social worker diagnosed PTSD and noted minimal contact with family member, other than his children and extreme social isolation, in that while he was able to interact with others he actively guarded his inner feelings from others.  The social worker assigned a GAF score of 40, denoting major impairment in several areas, including family relations, judgment, thinking, and mood, as well as anxiety and intrusive thoughts.

Contemporaneous psychiatric testing revealed moderate anxiety on the Burns Anxiety Inventory, moderate depression on the Beck Depression Inventory, and scoring indicative of PTSD on the revised Mississippi Scale.

In October 2006, the Veteran was afforded a VA examination.  The examiner noted the absence of any treatment for psychiatric problems through VA, but the Veteran reported treatment at the Vet Center.  He denied taking any prescription medication.  The Veteran reported a 27 year marriage that ended amicably after the couple discovered that they had little in common after their children left home.  The Veteran reported frequent nightmares.  He indicated that he dated, but was not in a serious relationship.  He stated that his job generally was going well, but noted some conflict with some employees.  The Veteran observed that his activities had decreased over the years, but that he still worked out, watched television, and occasionally went to the bar with friends.  He indicated that he belonged to many organizations, but had not been active in any of them for the previous 10 years.  He denied any close friends due to his experiences in Vietnam and that he was isolated and emotionally distant.  The Veteran stated that his mood was variable.  The examiner stated that it did not appear that the Veteran had major depression, but there was some rumination and dysphoria.  He denied suicidal thoughts.  The Veteran noted incidents of anger, but that he was not angry all the time.  He reported verbal arguments, but no physical confrontations.  He stated that his anxiety was generally high, but denied panic attacks.  He had mild obsessive thoughts, but no evidence of compulsive rituals.  The Veteran denied hallucinations or delusions, but did report sleep problems, including insomnia and nightmares.  He reported intrusive thoughts two to three times weekly, resulting in some minor work interference.  He had not made any actual mistakes, but the thoughts had decreased his efficiency and judgment.  He reported very brief and very occasional flashbacks and noted an increased startle response.  The examiner indicated the Veteran did not appear to be hypervigilent.  The Veteran avoided discussing Vietnam and certain activities.  He stated that he felt close to his children.  On examination, the Veteran had good hygiene and was professionally dressed.  He was fully oriented and was logical, coherent, and not tangential or circumstantial.  Speech was appropriate.  His mood was neutral, but affect appropriate.  He denied hallucinations, delusions, or homicidal or suicidal thoughts.  The examiner did not observe an exaggerated startle response or hypervigilence.  Abstraction and judgment were good and concentration and memory were intact.  The Veteran scored in the moderate to severe range on the Beck Depression Inventory and in the mild to moderate range on the Beck Anxiety Inventory.  His score on the Mississippi Combat Stress Scale placed him in the lower range of Vietnam veterans diagnosed with PTSD.  The examiner concluded that the Veteran showed minimal symptoms of PTSD and that they had not caused significant work interference, but did experience intrusive thoughts and occasional nightmares.  The Veteran also had avoidance thoughts and actions, was emotionally distant, and had increased startle response and sleep disturbances.  The examiner diagnosed PTSD and assigned a GAF score of 65.  

The Veteran was afforded another VA examination in April 2010.  The examiner noted review of the claims file.  The Veteran reported nightmares about twice per week, intrusive thoughts, irritability, emotional avoidance/numbing, moderate avoidance of social situations and crowds, frequent insomnia, and difficulty relaxing.  He also noted increase, but not total, isolation.  Since his last VA examination, two grandchildren had been born and the Veteran saw them every couple weeks for about a half hour to an hour.  He indicated, however, that he had a desire to leave shortly after arriving.  The Veteran stated that he spoke with his daughter on the phone, but rarely saw her in person.  As a result of the recent suicides of his father, nephew, and uncle, the Veteran had experienced increased thoughts of suicide and death, but denied any suicidal intent.  The Veteran had retired from his job and had been wondering if that was a good thing, as he had extra time to ruminate about his military experiences.  The Veteran had ceased treating at the Vet Center after the retirement of the group leader and the belief that the sessions were not helpful.  He was involved with the DAV and VJW and tried to help with activities, but did not enjoy the company of others and brought back painful memories.  The Veteran had a girlfriend of about three years, but was relatively indifferent about the relationship and did not feel strongly about spending time with her.  He also went to the bar about two to three times per week, although he was indifferent about socializing with others or directly avoided socializing while there.  He stated that he enjoyed riding his motorcycle.  On examination, the Veteran's hygiene was appropriate.  He was fully oriented and thought processes were appropriate.  The Veteran's affect initially was edgy or depressed, but improved as the session progressed.  His memory was intact and insight and judgment were moderate.  The examiner diagnosed PTSD and assigned a GAF score of 55 due to his PTSD, and a 58 overall.  As to impairment of function, the examiner indicated that the Veteran had not totally withdrawn socially, but was significantly limited in the quality and quantity of meaningful relationships with his children, grandchildren, and girlfriend.  The Veteran indicated an indifference and even apathy around closeness with others.  The examiner also noted increased symptoms of depression that were consistent with the progression of PTSD, especially when life changes such as retirement occurred.

The Veteran also submitted statements from his ex-wife, then current employees, and a fellow service member.  These statements noted symptoms, including concentration problems, sleep disturbances, depression, anger, irritability, nightmares, lack of emotion, insensitivity, and exaggerated startle response.

The Board concludes the objective medical evidence and the Veteran's and others' statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2011).  Although the Veteran's symptoms do seem to fluctuate somewhat depending on the treatment record, the Board concludes that the symptoms throughout his treatment are substantially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 50 percent rating is warranted for the Veteran's PTSD.

However, a rating greater than 50 percent is not appropriate for any period of time since service connection was awarded because the Veteran does not have severe or total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 70 or 100 percent rating.  He does not engage in obsessive rituals that interfere with routine activities or exhibit illogical, obscure or irrelevant speech.  His speech is not illogical, obscure, or irrelevant.  The Veteran has consistently denied panic attacks.  He is fully oriented and does not exhibit spatial disorientation.  While the Veteran does have periods of irritability, they are not associated with any violence.  His hygiene and personal appearance are good and appropriate.  He does not have difficulty adapting to a stressful setting, such as a workplace or social setting.  While the Veteran prefers to be alone and has significant social isolation, the medical records clearly demonstrate that he is able to function in work and social settings.    

The Board has considered the assigned GAF score of 40 during the undated social worker psychiatric evaluation at the Vet Center, which suggests a marked impairment of functioning.  However, during a presumably near contemporaneous private evaluation in February 2006, the examining physician assigned a GAF score of 55.  This score falls into the "moderate" symptoms range.  In addition, the October 2006 VA examiner assigned a GAF score of 65, or indicative only of "mild" symptomatology.  The Board also finds it extremely significant that at the time of the assignation of the GAF score of 40 the Veteran tested in the moderate range on both the Burns Anxiety Inventory and the Beck Depression Inventory.  In addition, the Board notes that the score was assigned due to significant impairment in family relations, judgment, thinking, and mood, yet during that same examination the Veteran reported frequent contact with his two children and the social worker concluded that the Veteran exhibited good judgment, both of which directly contradict the social worker's later conclusions.  Given the assignment of such disparate GAF scores and the inconsistencies noted in the Vet Center social worker's psychiatric evaluation, the Board ultimately places more weight on the specific clinical findings noted in the Veteran's VA and private examination reports.  As noted, reported symptoms universally documented a consistent level of impairment that was far less severe than the 40 GAF score.  That is, the Veteran's manifestations include anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilence, an inability to communicate feelings, and startle response.  However, the Veteran expressly denied or failed to report panic attacks during each of these episodes, denied obsessional rituals which interfere with routine activities, did not exhibit illogical, obscure, or irrelevant speech, did not exhibit poor impulse control, and did not exhibit neglect for personal appearance or hygiene.  

As noted, the Veteran scored in the moderate and moderate to severe range on the Beck Depression Inventory and in the mild to moderate to moderate range on anxiety tests.  The Board finds that the 50 percent rating assigned herein is consistent with the results obtained in those tests.  

With respect to the Veteran's occupational impairment, the Board acknowledges some level of impairment.  The Veteran has retired from his job managing multiple unemployment insurance offices for the State of Illinois.  The Veteran reported that while working his PTSD symptoms resulted in decreased concentration and judgment, but did not totally impair his ability to perform his job duties.  There is no suggestion or indication that the Veteran retired as a result of his PTSD symptoms.  Indeed, the Veteran indicated during his April 2010 VA examination that he wonders whether his retiring was a good thing, as the absence of work afforded him extra time to ruminate on his PTSD symptoms.  Although the Veteran has some level of occupational impairment, the Board finds that based on the Veteran's work history he does not have severe or total occupational impairment.  In this regard, the Board notes that the 50 percent rating assigned herein is a recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As to the Veteran's social impairment, the Board observes he prefers not to socially interact in general.  That said, the record clearly indicates that he is able to interact with others and wants to have a closer relationship with others, but that he is emotionally distant.  For that reason, for example, the Veteran has been unable to have close friends since his return from Vietnam.  That said, the Veteran has maintained a relationship with his children and grandchildren.  His divorce from his wife of over 20 years was amicable.  Since that time the Veteran has dated and at the time of the April 2010 VA examination had had a girlfriend of about three years.  The record also indicates that the Veteran goes to the bar multiple times per week, although during these visits he does not always interact with others.  While the Veteran's PTSD symptoms result in the Veteran emotionally distancing himself from others or having a full and complete relationship with others, he certainly has maintained relationships with family and other individuals.  It is clear that he can and does function in social situations.

Thus, the Veteran does not have severe or total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran has some of the criteria for a 70 or 100 percent rating, see Mauerhan, supra, the Board concludes his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran reported experiencing increasing thoughts of suicide during his April 2010 VA examination.  Such manifestation is among the criteria for a 70 or 100 percent rating.  However, the Veteran noted that he had been having thoughts of suicide and death as a result of the recent suicides of his father, nephew, and uncle.  Thus, the thoughts appear to have been caused by outside circumstances and not as a symptom of his PTSD.  In that regard, the Board notes that the Veteran consistently denied suicidal ideation on all occasions prior to the suicides of these relatives.  In addition, the Veteran explicitly noted in April 2010 that he did not have any plan or intent with respect to suicide.  In light of the circumstances surrounding the Veteran's thoughts of suicide and death, the Board concludes that the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of a 50 percent disability rating.  The Veteran's speech is not illogical, obscure or irrelevant.  He is not in a near-continuous state of panic or disorientation.  Although he exhibits some impairment in concentration, his thought process and communication is overall logical and coherent.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have some social and occupational impairment, but he was able to perform his job duties and maintains relationships with his children, grandchildren, and girlfriend, as well as involvement in a few social functions.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 50 percent, but no more, is warranted for all times during the appeal period.    

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including nightmares, flashbacks, trouble sleeping, depression, irritability, difficulty socializing, anger, anxiety, and concentration problems.  The current 50 percent rating under DC 9411 contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under either DC 9411 is adequate to fully compensate him for his disability on appeal.  


In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


